        Case 1:11-cr-00576-WHP Document 718
                                        719 Filed 06/01/20
                                                  06/02/20 Page 1 of 1



                                        LAW OFFICE OF
                            RICHARD E. SIGNORELLI
                                 ATTORNEY AT LAW
                         52 Duane Street, 7 th Floor, New York, New York 10007
             Telephone: (212) 254-4218 Cellular: (917) 750-8842 Facsimile: (212) 254-1396
                                  rsignorelli@nycLITIGATOR.comK
                                     richardsignorelli@gmail.com
                                    www.nycLITIGATOR.comK
                                            June 1, 2020
Via Electronic Filing                                                            Application granted. Resentencing
                                                                                 adjourned to October 1, 2020 at
Hon. William H. Pauley III                                                       11:00 a.m. Defense counsel to
United States District Judge                                                     submit a progress report to the
Southern District of New York                                                    Court by August 28, 2020.
500 Pearl Street
New York, NY 10007

       Re:     United States v Kevin Pinero
               11 CR 576 (WHP)

Dear Judge Pauley:
                                                                                            June 2, 2020
                I am counsel for the defendant in the above-referenced case, Kevin Pinero, who is
awaiting a re-sentencing in this case that is currently scheduled to take place on June 18, 2020.
With the Government’s consent as well as my client’s, I respectfully request the adjournment of
this resentencing to a time convenient for the Court on and after October 1, 2020, along with a
corresponding adjournment of the deadlines for the filing of resentencing submissions from the
parties. I am making this request because of issues related to the ongoing COVID-19 pandemic
and to allow me the opportunity of finishing my review of the voluminous discovery provided by
the Government. I would also like to engage in meaningful discussions with the Government as
to resentencing-related issues. Thank you.
                                                              Respectfully,

                                                                /s/ Richard E. Signorelli

                                                                Richard E. Signorelli

cc (via email):
Jonathan McCann, Courtroom Deputy
AUSA Andrew A. Rohrbach

cc (via 1st Class Mail):
Mr. Kevin Pinero, Reg. # 66768-054
